Order entered April 10, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00463-CR

           GERALD JEFFERSON MUNOZ MONTANO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
                    Trial Court Cause No. F18-00457-Y

                                     ORDER

      We REINSTATE this appeal.

      We abated for the trial court to appoint new counsel. On April 8, 2020 the

supplemental clerk’s record containing the new appointment was filed.            We

DIRECT the Clerk to list Robert Baskett as counsel for appellant. All future

correspondence shall be sent to Mr. Baskett at the address on file with the Court.

      We DIRECT the Clerk to send copies of this order to the Honorable Chika

Anyiam, Presiding Judge, Criminal District Court No. 7; Robert Baskett; the
Dallas County District Attorney’s Office, Appellate Division, and appellant Gerald

Jefferson Munoz Montano, TDCJ#02257354, Telford Unit, 3899 Hwy 98, New

Boston, TX 75570.

      Appellant’s brief is due on or before June 1, 2020.



                                             /s/   CORY L. CARLYLE
                                                   JUSTICE